                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                            FORT MYERS DIVISION

FABIANO B. PINTO,

       Plaintiff,

v.                                                   Case No. 2:19-cv-551-FtM-60MRM

COLLIER COUNTY, et al.,

      Defendants.
________________________________/

     ORDER GRANTING, IN PART, DEFENDANTS’ MOTIONS TO DISMISS

       This matter is before the Court on several motions to dismiss:

              (1) Defendant Collier County’s Motion to Dismiss
                  Plaintiff’s Complaint and Supporting Memorandum of
                  Law (Doc. # 59);

              (2) Defendants Byers, Campolo, Dillman, Maholtz,
                  Mulholland, Pisano, and Thoman’s Motion to Dismiss
                  Plaintiff’s Complaint and Supporting Memorandum of
                  Law (Doc. # 60);

              (3) Defendant Kevin Rambosk’s Motion to Dismiss
                  Plaintiff’s Complaint and Supporting Memorandum of
                  Law (Doc. # 61); and

              (4) Defendant Matthew Kinney’s Motion to Dismiss (Doc.
                  # 67).

Plaintiff Fabiano B. Pinto filed responses in opposition to each of the motions. (Doc.

## 68, 69, 70, 82). Defendants Collier County and Sheriff Kevin Rambosk each filed

replies to the respective responses in opposition. (Doc. ## 80, 81). After reviewing

the motions, responses, replies, court file, and the record, the Court finds as follows:




                                      Page 1 of 14
                                   Legal Standard

      Federal Rule of Civil Procedure 8(a) requires that a complaint contain “a

short and plain statement of the claim showing the [plaintiff] is entitled to relief.”

Fed. R. Civ. P. 8(a). “Although Rule 8(a) does not require ‘detailed factual

allegations,’ it does require ‘more than labels and conclusions’; a ‘formulaic

recitation of the cause of action will not do.’” Young v. Lexington Ins. Co., No. 18-

62468, 2018 WL 7572240, at *1 (S.D. Fla. Dec. 6, 2018), report and recommendation

adopted, No. 18-62468-CIV, 2019 WL 1112274 (S.D. Fla. Jan. 9, 2019) (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544 (2007)). In order to survive a motion to dismiss,

factual allegations must be sufficient “to state a claim for relief that is plausible on

its face.” Twombly, 550 U.S. at 555.

      When deciding a Rule 12(b)(6) motion, review is generally limited to the four

corners of the complaint. Rickman v. Precisionaire, Inc., 902 F. Supp. 232, 233

(M.D. Fla. 1995). Furthermore, when reviewing a complaint for facial sufficiency, a

court “must accept [a] [p]laintiff’s well pleaded facts as true, and construe the

[c]omplaint in the light most favorable to the [p]laintiff. Id. (citing Scheuer v.

Rhodes, 416 U.S. 232, 236 (1974)).

                                       Analysis

Shotgun Pleading

      A shotgun pleading is one where “it is virtually impossible to know which

allegations of fact are intended to support which claim(s) for relief” and the

defendant therefore cannot be “expected to frame a responsive pleading.” See



                                       Page 2 of 14
Anderson v. Dist. Bd. Of Trustees of Cent. Fla. Cmty. College, 77 F.3d 364, 366 (11th

Cir. 1996). The Eleventh Circuit has identified four primary types of shotgun

pleadings:

      (1)    Complaints containing multiple counts where each count adopts
             the allegations of all preceding counts, causing each successive
             count to carry all that came before and the last count to be a
             combination of the entire complaint;

      (2)    Complaints that do not commit the mortal sin of re-alleging all
             preceding counts but are guilty of the venial sin of being replete
             with conclusory, vague, and immaterial facts not obviously
             connected to any particular cause of action;

      (3)    Complaints that commit the sin of not separating into a different
             count each cause of action or claim for relief; and

      (4)    Complaints that assert multiple claims against multiple
             defendants without specifying which of the defendants are
             responsible for which actions or omissions, or which of the
             defendants the claim is brought against.

Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313, 1322–23 (11th Cir.

2015). A district court must generally permit a plaintiff at least one opportunity to

amend a shotgun complaint’s deficiencies before dismissing the complaint with

prejudice. Vibe Micro, Inc. v. Shabanets, 878 F.3d 1291, 1295 (11th Cir. 2018).

      Plaintiff’s complaint contains counts that reallege all prior claims before it,

committing the “mortal sin” described in prong one of Weiland. 792 F.3d at 1322-

23. More specifically, counts two through fifteen incorporate all preceding

paragraphs, thereby incorporating all prior claims. This constitutes a shotgun

pleading. This defect alone would result in the Court’s dismissal of the complaint.




                                      Page 3 of 14
      Furthermore, some of the counts improperly mix several different causes of

action and/or claims for relief. For instance, Count XII sets forth what appears to

be two different claims – a conspiracy to interfere with civil rights and a failure to

prevent conspiracy – under three different federal statutes. Count XIV consists of

four separate causes of action – negligent hiring, negligent training, negligent

retention, and negligent supervision. Plaintiff additionally improperly lumps

multiple constitutional violations into Count XV, where he alleges a 1983 violation

based on unofficial customs that caused Plaintiff to be deprived of his constitutional

right to (1) engage in free speech; (2) be afforded equal protection of the law; and (3)

be free from illegal or unreasonable searches and seizures, including the use of

excessive force. Additionally, in this count, Plaintiff appears to allege negligent

hiring, negligent training, negligent retention, and negligent supervision. This

improper mixing of claims makes it difficult for Defendants to respond accordingly

and present defenses, and for the Court to appropriately adjudicate this case. In

any amended complaint, Plaintiff should separate his causes of action and

constitutional claims into separate counts.

The Capacity in Which Plaintiff Sues Defendants in Counts XI and XII is
Unclear.

      Generally, “plaintiffs have a duty to make plain who they are suing and to do

so well before trial.” Young Apartments, Inc. v. Town of Jupiter, Fla., 529 F.3d

1027, 1047 (11th Cir. 2008) (internal quotation omitted). In § 1983 cases, a plaintiff

should “state explicitly in what capacity defendants are being sued[.]” Id. (internal

quotation omitted). “The main concern of a court in determining whether a plaintiff


                                       Page 4 of 14
is suing defendants in their official or individual capacity is to ensure the

defendants in question receive sufficient notice with respect to the capacity in which

they are being sued.” Id. Typically, a plaintiff gives notice by expressly stating in

the complaint whether a defendant is being sued in his individual or official

capacity.

      In Counts XI and XII, Plaintiff fails to specify in what capacity he sues each

of the named defendants (i.e., in their official or individual capacities, or both). This

distinction is important in § 1983 cases since official capacity claims are

substantively different than individual capacity claims. These differences are

crucial to the Defendants’ ability to identify and properly respond to the claims and

assert meritorious defenses, as well as the Court’s ability to appropriately

adjudicate the case. Because the Court is granting Plaintiff the opportunity to

amend his complaint, any amended complaint should specifically delineate in which

capacity Plaintiff is suing each of the defendants in each count.

Claims Against Kevin Rambosk in his Individual Capacity

      Sheriff Rambosk argues that Plaintiff failed to plead that he, as an

individual, had any personal involvement in the alleged constitutional violation.

Sheriff Rambosk further alleges that the doctrine of respondeat superior does not

apply in 1983 cases to hold him individually liable for his employees’ alleged actions

and conduct.

      The Eleventh Circuit has explained that in order to hold a sheriff personally

liable for the constitutional violations of his deputies, a plaintiff must plead and



                                       Page 5 of 14
prove that the sheriff was “personally involved in acts or omissions that resulted in

the constitutional deprivation.” Hale v. Tallapoosa Cty., 50 F.3d 1579, 1582 (11th

Cir. 1995). “Assertions of vicarious liability are not sufficient to properly allege

personal involvement.” Ogilvie v. Collier Cty. Sheriff’s Office, 2014 WL 5243345, at

*4 (M.D. Fla. Oct. 15, 2014) (citing Hartley, 193 F.3d at 1269)).

      In the complaint, Plaintiff alleges a constitutional deprivation based on his

false arrest and the use of excessive force by several deputies of the Collier County

Sheriff’s Office. Plaintiff does not allege or argue that Sheriff Rambosk was present

during the arrest or use of excessive force, nor does he allege that Sheriff Rambosk

himself used excessive force. Because Plaintiff does not allege personal

involvement, he “must allege a causal connection between the action and the

violation.” Id. at *5. In the complaint, although Plaintiff alleges that the violation

of his rights was caused by a custom, policy, or official act of Sheriff Rambosk, this

is not sufficient to confer individual liability on Sheriff Rambosk because it only

alleges a mere association between a purported policy of Sheriff Rambosk and a

constitutional violation. See id. Because there is a possibility that Plaintiff may be

able to correct these pleading defects and state a claim for relief, the Court

dismisses without prejudice the counts against Sheriff Rambosk in his individual

capacity.




                                       Page 6 of 14
Claims Against Jay Mulholland in his Individual Capacity

      It appears that Plaintiff brings several claims against Defendant Jay

Mulholland – Count VI (malicious prosecution), Count XIII (abuse of process),

Count X (Florida Civil Rights Act), Count XII (§ 1983 conspiracy and failure to

prevent conspiracy), and Count XIV (negligent hiring, training, retention, and

supervision).

      In order to maintain a § 1983 claim against a person in his or her individual

capacity, there must be some allegation and proof that the person as an individual

actually took some action to violate the plaintiff’s constitutional rights. See

Kentucky v. Graham, 473 U.S. 159, 163-67 (1985). A defendant cannot be held

personally liable under § 1983 for the acts of his subordinates on the basis of

respondeat superior.

      Here, despite a bare and conclusory allegation that Mulholland, as a

supervisor, authorized and approved of Plaintiff’s arrest, there are no specific

factual allegations that Mulholland actively participated in the events leading to

Plaintiff’s arrest. For instance, Mulholland is named as a Defendant in Count XII,

which alleges a conspiracy to interfere with civil rights and a failure to prevent

conspiracy. However, there are no specific factual allegations as to how Mulholland

participated in the conspiracy or failed to prevent the conspiracy. Furthermore, in

Count XIV, which alleges negligent hiring, training, retention, and supervision

claims against Mulholland, there are no specific factual allegations as to how

Mulholland was involved in the hiring, training, retention, or supervision of the



                                      Page 7 of 14
deputies. Because there is a possibility that Defendant could allege sufficient

allegations to support these claims against Mulholland, these claims are dismissed

without prejudice.

Claims Against Deputies in their Official Capacities

      The deputy defendants argue that the official capacity claims against them

are duplicative of the official capacity claims against Sheriff Rambosk in his official

capacity and should be dismissed. The Court agrees. Here, Collier County and

Sheriff Rambosk in his official capacity have been named as § 1983 defendants.

Consequently, the official capacity claims against the deputies are duplicative of the

claims against Sheriff Rambosk in his official capacity and/or the County, which

serves no proper purpose and may confuse a jury. Busby v. City of Orlando, 931

F.2d 764, 776 (11th Cir. 1991); C.P. by and through Perez v. Collier County, 145 F.

Supp. 3d 1085, 1091 (M.D. Fla. 2015). Consequently, the claims against Defendants

Kinney, Campolo, Dillman, Maholtz, Pisano, Thoman, Mulholland, and Byers in

their official capacities are dismissed without prejudice.

Malicious Prosecution

      In Count VII, Plaintiff asserts a malicious prosecution claim under Florida

law against all Defendants, each in their individual and official capacities. Under

Florida law, malice is a required element in a malicious prosecution claim. See C.P.

by and through Perez, 145 F. Supp. 3d at 1094. “Because there can be no claim for

malicious prosecution without a showing of malice, and because Fla. Stat. §

768.28(9)(a) bars claims against the entity or officials acting in their official



                                       Page 8 of 14
capacities for conduct committed with malice, Florida law is also clear that there

can be no claim for malicious prosecution against state agencies or subdivisions.”

See C.P. by and through Perez, 145 F. Supp. 3d at 1094. Consequently, Plaintiff’s

state law claims for malicious prosecution against the individually-named

defendants in their official capacities are dismissed. Additionally, the state law

claim for malicious prosecution against the County is dismissed. The only claims

that survive the motion to dismiss are the state law claims for malicious

prosecution against the individually-named defendants in their individual

capacities.

Count XV - Monell Claim

      In Count XV, Plaintiff alleges that the County and Sheriff Rambosk have

maintained policies, customs, or practices that cause Plaintiff to be deprived of his

constitutional rights to: (1) engage in protected speech; (2) be afforded the equal

protection of the laws; and (3) be free from illegal or unreasonable searches and

seizures. The Court previously explained that these allegations, with the

combination of alleged constitutional violations, constitutes a shotgun pleading.

However, the Court further addresses this claim’s pleading deficiencies.

      The County and Sheriff Rambosk contend that Plaintiff has failed to

sufficiently plead a § 1983 claim, citing to Monell v. New York City Dept of Social

Servs., 436 U.S. 658 (1978). Under Monell, “[l]ocal governing bodies . . . can be sued

directly under § 1983 for monetary, declaratory, or injunctive relief . . . pursuant to

a governmental ‘custom’ even though such a custom has not received formal



                                      Page 9 of 14
approval through the body’s official decisionmaking channels.” Id. at 690. A

municipality can only be held liable, however, where “action pursuant to official

municipal policy of some nature caused a constitutional tort.” Id. To put it plainly,

a municipality cannot be liable under § 1983 on a respondeat superior theory solely

because it employs a tortfeasor. Id.

         “Supervisor liability arises only ‘when the supervisor personally participates

in the alleged constitutional violation or when there is a causal connection between

the actions of the supervising official and the alleged constitutional deprivation.’”

Gross v. Jones, No. 3:18-cv-594-J-39PDB, 2018 WL 2416236, at *4 (M.D. Fla. May

29, 2018) (quoting Mathews v. Crosby, 480 F.3d 1265, 1270 (11th Cir. 2007)).

Consequently, “to impose § 1983 liability on a local government body, a plaintiff

must show: (1) that his constitutional rights were violated; (2) that the entity had a

custom or policy that constituted deliberate indifference to that constitutional right;

and (3) that the policy or custom caused the violation.” Scott v. Miami-Dade

County, No. 13-CIV-23013-GAYLES, 2016 WL 9446132, at *3 (S.D. Fla. Dec. 13,

2016).

         To demonstrate a policy or custom, “it is generally necessary to show a

persistent and wide-spread practice; random acts or isolated incidents are

insufficient.” Id. at *4. The requisite causal connection can be established “when a

history of widespread abuse puts the responsible supervisor on notice of the need to

correct the alleged deprivation, and he fails to do so.” Cottone v. Jenne, 326 F.3d

1352, 1360 (11th Cir. 2003) (internal quotation omitted). “Alternatively, the causal



                                       Page 10 of 14
connection may be established when a supervisor’s custom or policy results in

deliberate indifference to constitutional rights or when facts support an inference

that the supervisor directed the subordinates to act unlawfully or knew the

subordinates would act unlawfully and failed to stop them from doing so. Id.

(internal quotation and citation omitted). Significantly, “the Eleventh Circuit has

repeatedly held that without notice of a need to train or supervise in a particular

area, a municipality is not liable as a matter of law for any failure to train or

supervise.” Scott, 2016 WL 9446132, at *4.

      Upon review, the Court finds that Plaintiff does not sufficiently allege that

the constitutional violation was caused by the customs, policies, or procedures of the

County or Sheriff. It appears that Plaintiff alleges that the custom or policy at

issue is the inadequate hiring/training/retention/supervision of certain deputies.

However, Plaintiff only recounts his own alleged incident and offers no other facts

that would support an inference that the County or Sheriff had an official policy or

widespread custom that caused Plaintiff’s injuries. See Campbell v. City of

Jacksonville, No. 3:17-cv-914-J-34JRK, 2018 WL 1463352, at *16 (M.D. Fla. Mar.

23, 2018) (dismissing § 1983 claim after concluding that the plaintiff failed to

identify any actual policies of the defendant, and in describing only the single

incident, failed to offer any facts supporting the existence of a widespread custom);

Cooper v. City of Starke, Fla. No. 3:10-CV-280-J-34MCR, 2011 WL 1100142, at *8

(M.D. Fla. Mar. 23, 2011) (dismissing § 1983 claim after concluding that “boilerplate

and conclusory allegations of municipal policy or practice – devoid of factual



                                      Page 11 of 14
development – are insufficient to state a § 1983 claim” where the plaintiffs failed to

identify any actual policies or decision makers and failed to offer any facts to

support the existence of a widespread custom, and instead only described the single

incident involving plaintiffs); Reyes v. City of Miami Beach, No. 07-22680-CIV, 2007

WL 419906, at *6 (S.D. Fla. Nov. 26, 2007) (acknowledging that although it is

generally true that there is no heightened pleading standard for §1983 claims

against municipalities, plaintiffs still must offer factual allegations that the

municipality had an official policy or widespread custom that was directly

responsible for their injuries in order to raise a claim above the speculative level).

      Plaintiff attempts to extrapolate a municipal policy, custom, and practice out

of a single incident of alleged misconduct. However, a custom “cannot be derived

from a single incident of wrongdoing.” Campbell, 2018 WL 1463352, at *15. The

Supreme Court, in dictum, has acknowledged the possibility that a need to train or

supervise “could be so obvious that a [municipality] could be held liable even

without a pattern of prior constitutional violations.” Id. (citing to Gold v. City of

Miami, 151 F.3d 1346, 1352 (11th Cir. 1998)). However, Plaintiff’s allegations here

are “insufficient to fall within the narrow exception arguably left open in City of

Canton for cases involving only a single incident of misconduct.” See id.

      Although Plaintiff is not required to plead his § 1983 claim with heightened

particularity, he is required to plead sufficient facts that show he is entitled to

relief. Plaintiff has failed to do so here. In an amended complaint, in addition to

appropriately separating his claims, Plaintiff should set forth sufficient allegations



                                      Page 12 of 14
that would support a § 1983 claim based on a custom, policy, or practice of the

municipal defendants.

                                     Conclusion

      Consequently, the Court dismisses the complaint and directs Plaintiff to file

an amended complaint correcting the aforementioned deficiencies within the

timeframe specified below. Because it will be necessary for Plaintiff to file an

amended complaint to correct pleading defects, the Court need not address

Defendant’s substantive arguments that several of Plaintiff’s causes of action are

legally barred. See Shaffer v. Bank of N.Y. Mellon & Shellpoint LLC, No. 8:17-cv-

565-T-33AAS, 2017 WL 1653789, at *1 (M.D. Fla. May 2, 2017) (“As the Court has

determined that repleader is necessary, the Court declines to address Defendants’

argument that all counts fail to state claims upon which relief can be granted.”).

Defendants are not precluded from raising these arguments, such as qualified

immunity and sovereign immunity, in a future motion to dismiss following the filing

of the amended complaint.

      It is therefore ORDERED, ADJUDGED, and DECREED:

   (1) Defendant Collier County’s Motion to Dismiss Plaintiff’s Complaint and
       Supporting Memorandum of Law (Doc. # 59) is granted in part;

   (2) Defendants Byers, Campolo, Dillman, Maholtz, Mulholland, Pisano, and
       Thoman’s Motion to Dismiss Plaintiff’s Complaint and Supporting
       Memorandum of Law (Doc. # 60) is granted in part;

   (3) Defendant Kevin Rambosk’s Motion to Dismiss Plaintiff’s Complaint and
       Supporting Memorandum of Law (Doc. # 61) is granted in part; and

   (4) Defendant Matthew Kinney’s Motion to Dismiss (Doc. # 67) is granted in
       part.


                                     Page 13 of 14
  (5) Plaintiff’s complaint (Doc. # 1) is dismissed without prejudice. Plaintiff is
      directed to file an amended complaint to correct the pleading deficiencies
      identified in this Order on or before November 19, 2019.

     DONE and ORDERED in Chambers, in Ft. Myers, Florida this 5th day of

November, 2019.




                                           TOM BARBER
                                           UNITED STATES DISTRICT JUDGE




                                     Page 14 of 14
